UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1288



MICHAEL W. BURTON,

                Plaintiff - Appellant,

          v.


AMCOR FLEXIBLES,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-01289-WDQ)


Submitted:   July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Burton, Appellant Pro Se.   Benjamin Winfield Hahn,
SCHNADER, HARRISON, SEGAL & LEWIS, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael W. Burton appeals the district court’s order

entering   final   judgment   against    him   on   his   discrimination,

harassment and retaliation claims under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000) (“Title VII”), and his discrimination claims under the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C.

§§ 621 to 634 (2000), and the Americans with Disabilities Act of

1990, 42 U.S.C. § 12101 (2000).*    We have reviewed the record and

find no reversible error.      Accordingly, we affirm the district

court’s judgment.     See Burton v. Amcor Flexibles, No. 1:06-cv-

01289-WDQ (D. Md. Feb. 7, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




     *
      The district court granted Defendant summary judgment on all
of Burton’s claims except his Title VII retaliatory discharge
claim, which was presented to a jury. After the jury returned a
verdict in Defendant’s favor on the retaliation claim, the district
court entered final judgment in Defendant’s favor.

                                 - 2 -